PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Cristache, Lucian
Application No. 16/999,691
Filed: 21 Aug 2020
For: System for physical-virtual environment fusion

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION PURSUANT TO 37 C.F.R. 1.182 FOR LATER FILING DATE” filed September 8, 2020 in response to the Notice to File Missing Parts mailed August 31, 2020.

After the application was filed and a filing date accorded, the Office of Data Management mailed the “Notice to File Missing Parts”1 stating that the application had been accorded a filing date of August 21, 2020 but that Figure(s) 1A-30 as described in the specification appeared to have been omitted from the application.

In response, the present petition was filed with twenty-eight (28) sheets of drawings representing Figure(s) 1-30. Petitioner requests the filing date be changed to the date of receipt of the previously omitted items.

An applicant desiring to submit the omitted drawings in a nonprovisional application and accept the date of such submission as the application filing date must file any omitted drawing(s) and a petition under 37 CFR 1.182 (with the petition fee under 37 CFR 1.17(h)) requesting the later filing date within two months of the date of the "Notice to File Missing Parts" (37 CFR 1.181(f)).  

In this instance, the brief description of the drawings in the specification submitted on filing identified the drawings as Figures 1, 2A-2B, 3-4, 5A-5C, 6A-6C, 7, 8A-8C, 9, 10A-10B, 11-18, 19A-19C, 20-23, 24A-24D, 24, 26A-26A, 27-30.

However, the drawings submitted with the instant petition are not as described in the specification as the drawings are labeled , Figures 1, 2A-2B, 3-4, 5A-5C, 6A-6C, 7, 8A-8C, 9, 10A-10B, 11-18, 19A-19C, 20-23, 24A-24D, 24, 26A-26B, 27-30.

Accordingly, the petition is DISMISSED without prejudice to reconsideration. 

The drawing figures do not match the brief description and as such before a petition for later filing date can be granted, a substitute specification, including a statement that the substitute specification contains no new matter, to correct the inconsistencies between the figures on the drawing sheets and the figures described in the specification, will need to be filed.

Applicant is given TWO (2) MONTHS from the mail date of this decision within which to comply with the requirements identified in this petition decision (e.g., a substitute specification and a statement that the substitute specification contains no new matter as discussed in this decision and in option II of the Notice). This time period for reply is extendable under 37 CFR 1.136(a) for ONLY TWO additional MONTHS. Failure to timely comply will result in ABANDONMENT of this application. 

The application will be retained in the Office of Petitions for TWO (2) MONTHS to await petitioner’s reply to this decision. 

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450			
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

Registered Users may also respond by EFS-Web.

Telephone inquiries concerning this matter should be directed to the undersigned Attorney at (571) 272-3212. 								
								
/Patricia Faison-Ball/		

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET




    
        
            
    

    
        1The mailing of a "Notice to File Missing Parts" permits the applicant to either: (1) petition for the date of deposit, contending that the above-noted omitted item(s) was in fact deposited in the U.S. Patent and Trademark Office (USPTO), with evidence of such deposit; or (2) petition for later filing date, by supplying the omitted item(s) and accept the date that such omitted item(s) was filed in the USPTO as the filing date of the above-identified application; or (3) accept the application as deposited by filing an appropriate amendment